DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 has been entered.
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 16 February 2021 and 15 January 2021 in which claims 1-4 and 14 were amended to change the scope and breadth of the claims, and claim 21 was newly added.
	Claims 1-21 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New & Modified Rejections
The following are new ground(s) or modified rejections.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al. (WO 2013/068879, cited in previous Office Action) in view of Babay et al. (Saudi Medical Journal, 2005, vol. 26, no. 10, pp. 1555-1561, cited in PTO-892) and further in view of Schmitt et al. (US Patent No. 8,715,769, cited in previous Office Action).
Fitzgerald et al. teach an infant formula comprising, per 100 kcal of infant formula, from about 5 to about 6 g of fat, wherein about 7.5 wt.% of total fat consists of palmitic acid in the sn-2 position; at least about 0.4 g of oligofructose, and about 1.8 to about 2.2 g total protein (claim 2). Fitzgerald et al. teach the infant formula comprises from about 0.4 to about 0.7 g oligofructose per 100 kcal (claim 6). Fitzgerald et al. teach the infant formula can also comprise from about 0.7 to about 0.9 g, oligofructose per 100 kcal (p.6, lines 13-18). Fitzgerald et al. teach an exemplary formula having 2.3 g alpha-lactalbumin per L ready-to-feed liquid infant formula (Example 1). Fitzgerald et al. teach an exemplary formula having 5.0 g oligofructose per liter of ready-to-feed liquid infant formula (p.8, lines 1-3). Fitzgerald et al. teach the infant formula comprises from about 1.9 to about 2.1 g total protein per 100 kcal of the nutritional composition (claim 4). Fitzgerald et al. teach the composition further comprises at least one omega 6 fatty acid and at least one omega 3 fatty acid in a ratio of about 6 to about 1 per 100 kcal of infant formula (claims 17 and 18). Fitzgerald et al. teach wherein about 7.8 wt.% to about 11.8 wt.% of the total fat consists of palmitic acid in the sn-2 position (claim 7). Fitzgerald et al. teach wherein the composition 
While Fitzgerald et al. teach the method reduces the amount of potentially pathogenic bacteria in an infant’s colon, Fitzgerald et al. do not expressly disclose the infant is suffering from intestinal infection or has an unbalanced or abnormal amount of K. pneumonia or E. coli. 
Babay et al. studied bloodstream infections in pediatric patients from patients that were admitted at King Khalid University from January 2004 to December 2004. Babay et al. found 4% of the patients presented with gastrointestinal tract diseases with the following bacterial isolates: S. epidermidis, S. aureus, E. coli, and K. pneumonia (Table 2). Babay et al. teach one of the patients with Crohn’s disease had K. pneumonia (p.1558, right column, first paragraph). Babay et al. teach one of the patients with short bowel syndrome had E. coli. Babay et al. teach a previous study from Saudi Arabia found 60% of neonatal bloodstream infections were caused by Gram-negative organisms including E. coli (p.1559, left column, 
Schmitt et al. teach a composition comprising non-digestible oligosaccharides for infants delivered by caesarean section (abstract). Schmitt et al. teach the oral administration of non-digestible oligosaccharides via infant formulas reduces the occurrence of intestinal infections (col. 2, lines 21-34). Schmitt et al. teach the “oligosaccharides reduces the severity of infections due to reduction of intestinal concentrations of pathogens particularly Staphylococcus aureus…Klebsiella…and Escherichia coli” (col.2, lines 26-34). Schmitt et al. teach galacto-oligosaccharides, and/or fructo-oligosaccharides are particularly suitable as these were found to stimulate the growth of Bifidobacteria longum, Bifidobacteria breve and/or Bifidobacteria infantis (col. 2, lines 35-50). Schmitt et al. teach the infant formula further comprises a lipid component, a protein component and a carbohydrate component (claim 1). Schmitt et al. teach infants born by caesarean section have a high content of undesirable E. coli 6 weeks after delivery, as observed in the intestinal flora (col. 1, lines 40-56). Schmitt et al. teach these infants have a reduced rate of intestinal colonization of Bifidobacteria. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer an infant formula comprising a mixture of oligofructose and sn-2 palmitate to an infant to inhibit the growth of pathogenic bacteria, wherein the infant suffers from an intestinal infection and has an abnormal amount of Klebsiella pneumonia or E. coli. 
From the teachings of Fitzgerald et al., one having ordinary skill in the art would have been motivated to administer the infant formula of Fitzgerald et al. containing oligofructose and sn-2 palmitate to an infant in need of increasing beneficial bifidobacteria and/or reducing pathogenic bacteria, because improving gastrointestinal health was the main purpose of the Fitzgerald et al. 
bifidobacteria and/or reducing pathogenic bacteria. The ordinary artisan would have been motivated to administer the composition of Fitzgerald et al. to infants and young children suffering from a gastrointestinal disorder and/or intestinal infections because these patients had isolates of pathogenic bacteria, including Klebsiella pneumonia or E. coli, and therefore in need of improving gastrointestinal health. 
The ordinary artisan would have been motivated to administer the composition of Fitzgerald et al. to infants suffering from an intestinal infection caused by an abnormal level of Klebsiella or E. coli, because Schmitt et al. expressly attribute the reduction of intestinal concentrations of pathogens including Klebsiella and E. coli to the oligosaccharides. Furthermore, Fitzgerald et al. found infants administered the combination of ingredients had a significantly greater increase in beneficial fecal bifidobacteria compared to infants fed a standard infant formula, more closely resembling the natural amounts in the colon of breastfed infants. In addition to balancing the gut microbiota of infants, Fitzgerald et al. found the infants fed the infant formula had softer stools, reduced constipation and improved gastrointestinal tolerance. 
One having ordinary skill in the art would have had a reasonable expectation of success because an infant formula having non-digestible oligosaccharides as the active component, including fructooligosaccharide, was found to be effective in treating infants having an intestinal infection and having an abnormal level of Klebsiella or E. coli. 
Intestinal infections in infants and young children are a problem recognized in the art, as seen by the combined teachings of Fitzgerald et al., Babay et al. and Schmitt et al. The ordinary artisan would have been motivated to administer the infant formula to an infant born vaginally or by caesarean section (only two possible delivery modes), because Fitzgerald et al. and Babay et al. do not differentiate infants based 
The ordinary artisan would have expected a similar physiological outcome in vaginally born babies as that observed by Schmitt et al. in caesarean born babies, because Schmitt et al. expressly attribute the oligosaccharide as having the activity of reducing the pathogen. Additionally, the patients treated by Fitzgerald et al. for gastrointestinal health improvement encompass babies born vaginally or by caesarean. 
In addition, one having ordinary skill in the art would have been motivated to administer the infant formula to a term baby or a preterm baby, since Fitzgerald et al. recognize the benefit of administering the formula to either group. 
The ordinary artisan would have been motivated to administer the composition during the first four weeks of life because Fitzgerald et al. teach administering the formulation for 8 weeks to term infants that are 7-14 days old at the start of the study.
Fitzgerald et al. teach the composition comprises from about 5 to about 6 g of fat, per 100 kcal infant formula. With respect to the amount of omega-6 and omega-3 fatty acids as recited in instant claim 12, Fitzgerald et al. teach the composition further comprises at least one omega 6 fatty acid and at least one omega 3 fatty acid in a ratio of about 6 to about 1; per 100 kcal of infant formula (claims 17 and 18). 
Klebsiella pneumonia or Escherichia coli. Furthermore, Fitzgerald et al. expressly teach administering the composition to reduce the amount of potentially pathogenic bacteria in the infant’s colon.
The same rational applies to instant claims 10 and 13. Furthermore, Fitzgerald et al. expressly teach the composition affects the bifidogenic bacteria in the infant’s gut to levels similar to that of breast-fed infants. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald et al., Babay et al. and Schmitt et al. as applied to claims 1-21 above, and further in view of Bar-Yoseph et al. (US Patent No. 9,433,599, cited in previous Office Action).
Fitzgerald et al., Babay et al. and Schmitt et al. teach as discussed above.
Fitzgerald et al. do not expressly disclose the weight percent of omega-3 and omega-6 fatty acids based on the total fatty acids (instant claim 12). 
Bar-Yoseph et al. teach a method of promoting development of beneficial gut flora in an infant consisting essentially of administering to the infant a lipid composition consisting essentially of an enzymatically prepared, vegetable-derived fat source consisting essentially of triglycerides, wherein administration of the lipid composition has an effect on the immune system of the infant and the infant suffers from at least one disorder of the immune system resulting from gut flora imbalance, and is diagnosed with having an imbalance in the profile of the gut flora population compared to the gut flora bifidobacteria and lactobacilli in the gut (claim 4). Bar-Yoseph et al. teach the infant was delivered by a caesarean section (claim 6), or regular delivery (col. 9-10, bridging paragraph). Bar-Yoseph et al. teach the infant was pre-term or term infant (claim 7). Bar-Yoseph et al. teach wherein said vegetable-derived fat source at least 13% w/w of the total fatty acid moieties at the sn-2 position of the triglyceride backbone are palmitic acid moieties (col. 34, claim 8). Bar-Yoseph et al. teach wherein the infant formula comprises said vegetable-derived fat source together with a protein source, a carbohydrate source, minerals, and vitamins and optionally at least one of carrier, diluent, additive or excipient (claims 11 and 12). Bar-Yoseph et al. teach in example 8 of formulating the sn-2 palmitate with prebiotics, and administering them to infants (col. 33-34). In example 8, Bar-Yoseph et al. expressly teach “the aim of the study is to show the effect of InFat on top of the effect of prebiotics” (InFat enriched with palmitic acid at the sn-2). Bar-Yoseph et al. teach pathogenic bacteria include Clostridium (col. 15, 34-46). Bar-Yoseph et al. teach prebiotics include fructooligosaccharide (FOS), (col. 2-3, bridging paragraph). Bar-Yoseph et al. teach the composition may further comprise linoleic acid (C18:2), and alpha-linoleic acid (C18:3), (i.e. an omega-6 fatty acid, and omega-3 fatty acid, respectively; col. 11, lines 23-35). Bar-Yoseph et al. teach the composition includes 5-20 wt.% of the omega-6 fatty acid, and 1-3 wt.% of the omega-3 fatty acid (col. 12, lines 26-46). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer an infant formula comprising a mixture of oligofructose and sn-2 palmitate to an infant to inhibit the growth of pathogenic bacteria, wherein the infant suffers from an intestinal infection and has an abnormal amount of Klebsiella or E. coli. 
In addition to the reasons discussed above, Bar-Yoseph et al. provide additional motivation to administer the composition of Fitzgerald et al. to an infant born vaginally in need of increasing beneficial K. pneumonia or E. coli.  
Specifically, Bar-Yoseph et al. teach sn-2 palmitate containing formulations (a component of the Fitzgerald formulation) can both increase the relative abundance of bifidobacteria (like the effect of the Fitzgerald composition and Schmitt et al. oligosaccharide) and decrease the relative abundance of pathogenic bacteria including Clostridium in infants born vaginally or by caesarean section. Bar-Yoseph et al. similarly teach the sn-2 palmitate can be formulated as an infant nutritional formula in combination with carbohydrates, vitamins and minerals, including prebiotics like FOS. 
The teaching by Bar-Yoseph et al. demonstrate infants suffering from intestinal infections include those that were born vaginally or by caesarean section, and are both in need of treatment. Furthermore, the teaching of Bar-Yoseph et al. demonstrate that both patient groups should receive the same treatment whether they were born vaginally or by caesarean section, and that both patient groups are expected to be effected the same.  
One having ordinary skill in the art would have been motivated to further administer at least one omega-6 fatty acid and at least one omega-3 fatty acid, because Bar-Yoseph et al. teach the composition may further comprise linoleic acid (C18:2), and alpha-linoleic acid (C18:3), (i.e. an omega-6 fatty acid, and omega-3 fatty acid, respectively; col. 11, lines 23-35). The ordinary artisan would have been motivated to include 5-20 wt.% of the omega-6 fatty acid, and 1-3 wt.% of the omega-3 fatty acid, because these values were recommended by Bar-Yoseph et al. for incorporation into an infant nutritional formula for positively modulating gut microbiota. 
The amount of omega-6 and omega-3 fatty acids taught by Bar-Yoseph et al. encompass/overlap with the range recited in the instant claim 12. See MPEP 2144.05, section I, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”.
prima facie obvious over the combined teaching of the prior art. 

Response to Arguments
Applicant's arguments filed 15 January 2021 and 16 February 2021 have been fully considered but they are not persuasive.
Applicant contends the prior art do not teach the claimed patient population, i.e. an infant or young child who was born vaginally and has at least one characteristic selected from the group consisting of (i) suffering from intestinal infection and (ii) exhibiting an unbalanced or abnormal intestinal amount of at least one of Klebsiella pneumonia or Escherichia coli. 
The above argument has been fully considered. The rejection under 35 U.S.C. §103 has been modified to address this newly added limitation.
In view of the modified rejection, Applicant’s arguments are not found persuasive. Fitzgerald et al. is concerned with treating infants born at term or pre-term, and does not differentiate between those born vaginally or by caesarean section. In other words, the patient population of Fitzgerald et al. includes all infants regardless of how they were born, including those in need of intestinal microbial modulation and gastrointestinal health improvement. 
Furthermore, Bar-Yoseph et al. expressly teach treating infants born at term or pre-term, vaginally or by caesarean section. While the composition of Bar-Yoseph et al. was directed towards the triglyceride composition, i.e. sn-2 palmitate (of instant claim 5, and a component of the Fitzgerald et al. infant formula), Bar-Yoseph et al. is demonstrative that all infants having intestinal dysbiosis/intestinal imbalance can be treated by the same therapeutic infant formula/supplement (which is part of the composition of Fitzgerald et al.), regardless of how they are born. In addition, Bar-Yoseph et al. teach the sn-2 palmitate can be combined with prebiotic components like FOS.
K. pneumonia or E. coli. While Babay et al. is silent on how the infant was delivered, Babay et al. still informs the skilled artisan to treat an infant regardless of how they were born because expressly teach “it is the standard practice to initiate a septic work up in any child presenting with fever or sepsis, or suspected bacteremia in afebrile immunosuppressed patients” (emphasis added, p.1559, left column, second paragraph).
The ordinary artisan would have had a reasonable expectation of success because Fitzgerald et al. teach the composition was effective in increasing the amount of beneficial bifidobacteria in the infants treated, which includes infant regardless of how they were born. Similarly, Bar-Yoseph et al. found the sn-2 palmitate containing composition was effective in increasing beneficial bacteria in the infants treated, wherein Bar-Yoseph et al. expressly teach these include those born vaginally or by caesarean. 
One having ordinary skill in the art would have had a reasonable expectation of success because an infant formula having non-digestible oligosaccharides as the active component, including fructooligosaccharide, was found to be effective in treating infants having an intestinal infection and having an abnormal level of Klebsiella or E. coli. 
From the prior art as a whole, one having ordinary skill in the art would have been motivated to treat an infant having an intestinal infection and an unbalanced/abnormal intestinal amount of K. pneumonia or E. coli with the composition of Fitzgerald et al. because the composition of Fitzgerald was found to increase the amounts of bifidobacteria and reduce the amounts of pathogenic bacteria in any infant; a fructooligosaccharide containing composition was found to increase the amounts of bifidobacteria and reduce the amounts of Klebsiella or E. coli in an infant; Babay et al. identified pediatric patients having bloodstream infections suffering from intestinal infections having K. pneumonia and E. coli and in need of therapeutic intervention; and an sn-2 palmitate containing composition was found to bifidobacteria and reduce the amount of pathogenic bacteria including E. coli whether they were born vaginally or by caesarean. 
Overall, the prior art has identified that the claimed intestinal infection/microbial imbalance is a problem in pediatric patients including infants. Furthermore, the prior art has generally identified that the problem of intestinal dysbiosis is a problem in pediatric patients/infants regardless of how they were born. While those born by caesarean section are predisposed to having a low amount of beneficial bifidobacteria, and an unbalanced or abnormal intestinal amount of K. pneumonia or E. coli, the problem is not limited to those delivered by caesarean section. Furthermore, the solution (taught by Fitzgerald et al.) is not limited to those delivered by caesarean section. Babay et al. recognize the need to treat any infant/child, and Bar-Yoseph et al. teach improving the gastrointestinal health of infants born vaginally or by caesarean section. 
For the above stated reasons, said claims are properly rejected under 35 U.S.C. 103(a).  Thus, the rejection is hereby maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 18-25 of copending Application No. 16/062,968.
The claims of the ‘968 Application are directed towards a method for promoting or inducing a gut microbiota that is closer to the microbiota of breast-fed infants, the method comprising administering a nutritional composition comprising at least 0.6 g oligofructose per 100 kcal of the nutritional composition; at least 4 g/L oligofructose, when the composition is a ready-to-drink liquid composition; and a sufficient amount of oligofructose to obtain at least 3 g/L or 5 g/L of oligofructose in a reconstituted composition 
The claims disclose the patient population includes those infants born prematurely, born by caesarean section, or exhibit unbalanced or abnormal intestinal microbiota or suffer from intestinal infection. The infants that exhibit unbalanced or abnormal intestinal microbiota or suffer from intestinal infection, or born prematurely are not limited to caesarean section, and therefore include those born vaginally. One of ordinary skill in the art could at once envisage an infant born vaginally.
Claim 9 discloses the oligofructose has a DP between 2 and 8. Claim 11 discloses the composition further comprises alpha-lactalbumin in an amount of at least 0.3 g/100 kcal nutritional composition. 
Thus, claims 1-21 of the ‘968 Application anticipate claims 1-21 of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-13, 15 and 16 of copending Application No. 16/321,279 in view of Fitzgerald (cited above), Babay et al. (cited above) and Schmitt et al. (cited above).
The claims of the ‘279 Application are directed towards administering a nutritional composition comprising various oligosaccharides, including oligofructose and at least 9.6 wt.% of the fat being sn-2 palmitate. The claims disclose the composition is administered during the first 12 weeks of life, and administered to an infant that was born with an unbalanced microbiota or dysbiosis of microbiota. The claims disclose 33 wt.% of the palmitic acid is in the sn-2 position. Claim 9 discloses the composition comprises alpha-lactalbumin proteins in an amount of at least 0.3 g/100 kcal or at least 2.3 g/L of the nutritional composition. 
Klebsiella or E. coli. 
Fitzgerald et al., Babay et al. and Schmitt et al. teach as discussed above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the oligofructose of the ‘279 claims having a DP of 2 to 8 in the amounts disclosed by Fitzgerald et al. because Fitzgerald et al. teach the combination of oligofructose and sn-2 palmitate for reducing the amount of pathogenic bacteria as recited in the ‘279 claims and the instant claims. 
The obviousness rational with respect to the patient population is the same as discussed above.
Thus the claimed invention as a whole is prima facie obvious over claims 1, 3-13, 15 and 16 of the ‘279 Application.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 15 January 2021 and 16 February 2021 have been fully considered but they are not persuasive. 
	Applicant has requested that the provisional rejections be held in abeyance until patentable subject matter is identified.  However, this request cannot be considered, especially in view that no patentable subject matter has yet been identified.   
The obviousness double patenting rejections are hereby maintained.


Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623